DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/20/2020 after final rejection of 8/25/2020 and advisory action of 10/27/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered. The Office action on currently pending claims 1-23 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first installation space” and “second installation space” recited in claim 1 and the “first reception space” and “second reception space” recited in claim 11 must be shown and reference numbers provided therefor, or 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected to because of the references to the “dependent claim(s)” (par. [0093]-[0094]), which should be removed as the claims are subject to amendments and / or cancellations during prosecution.
Furthermore, the reference numbers should be provided for the “first installation space”, “second installation space”, “first reception space”, and “second reception space” (see objection to the drawings above).
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim 1 recites the limitations: “a dedicated housing, defining a second installation space, mechanically connected, to and disposed within the protective housing” (emphasis added).
However, as clearly shown on Fig. 2 and described in relevant portions of the specification, the dedicated housing (12) is mechanically connected to, and disposed outside (i.e., not “within” as claimed) of the protective housing (2).
Accordingly, the aforementioned limitations of claim 1 are not supported by the original disclosure and constitute an impermissible new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitations: the “first installation space” and “second installation space”. Then the dependent claim 11 recites the limitations the “first reception space” and “second reception space”. It’s not clear whether said “installation space(s)” of claim 1 and said “reception space(s)” of claim 11 refer to the same “space(s)” or not, thus producing ambiguity and indefiniteness. If they are the same “spaces” then uniform terminology must be employed and proper antecedent basis provided throughout the claims. The terms and phrases used in claims must have a clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/078525 to Smit (cited in IDS) in view of US/6, 211, 768 to Cress et al. (hereafter “Cress”, of record) and US/1,353,123 to Kries (of record).
Regarding claims 1, 3, 8, 10, 18, 19, and 22, Smit discloses (Fig. 1-4) a fuse (1) including an integrated measurement function, comprising: a protective housing (2) defining a first installation space, two electrical connection elements (B1, B2) of the fuse being routed out of the protective housing and at least one fuse element (R) being arranged in the protective housing, the at least one fuse element electrically conductively connecting the two electrical connection elements in the protective housing to one another; and a measurement device (4) including at least one sensor element (5) to record a physical state measured value of the fuse (i.e., into the memory (6)) and a transmission apparatus (8) to wirelessly transmit the measured value to a reception device (3) arranged outside the fuse, the measurement device further disposed in the protective housing (2) in which the sensor element is received and held, an overall installation space required for the protective housing corresponding to an installation space of a standardized NH fuse (Fig. 2).
	Smit does not teach that the measurement device further including a dedicated housing defining a second installation space in which the sensor element is received and held, the 
	Cress teaches a general concept of positioning various components (i.e., low and high current fuse components (20) and (22)) of a fuse (14) in separate dedicated housings defining a first (24) and a second (26) installation spaces, wherein the dedicated housings are mechanically connected, to and disposed within a protective housing (18) of the fuse (14), wherein both housings corresponding to an installation space of a standardized fuse (14), (Fig. 2), so the low current fuse component (20) can be simply removed and replaced without the need for replacement of the more costly high current fuse element (22), and also for the benefit of the additional protection of the high current fuse component (22) from the negative effects of the operation of the low current fuse component (20), (p. 2, ll. 9-22).
	Furthermore, Kries also teaches (Fig. 1, 2) a general concept of positioning various components (i.e., fuse components (11) and (17)) of a fuse in separate dedicated housings (1, 2) defining a first (within (1)) and a second (within (2)) installation spaces, wherein the dedicated housings are mechanically connected to each other forming a protective housing (1, 2) of the fuse, wherein both housings corresponding to an installation space of a standardized fuse, (Fig. 1, 2), so the fuse component (11) can be simply removed and replaced without the need for replacement of the fuse component (17) for the benefits of the enhanced safety (col. 2, l. 95 to col. 3, line 12).
	Therefore, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have constructed the fuse of Smit combined teachings of Cress and Kries by providing the measurement device, including the transmission apparatus and sensor element, in the dedicated housing separated from the protective housing, so the measurement device would include the dedicated housing in which the sensor element and transmission apparatus are received and held, the dedicated housing being mechanically connected to and disposed within the protective housing, wherein one of the two electrical connection elements is routed through the dedicated housing of the measurement device, wherein the overall installation space required for the protective housing and the dedicated housing corresponding to the installation space of the standardized NH fuse, for the benefits of enhanced safety and enabling the measurement device including the sensor element and transmission apparatus to be simply removed and replaced without the need for replacement of the remaining components of the fuse, and also for the benefit of the additional  protection of the measurement device, sensor element and transmission apparatus form the negative effects of the operation of the fuse, (Cress, p. 2, ll. 9-22). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: Regarding method claims 18 and 22, since the method steps of using and operating of the device recited in the claims are essentially follow the structure of said device, the fact that the structure of the device of the present invention is obvious over Smit as modified by Cress and Kries means that the general method of using and operating of such a 
Regarding claim 2, as best understood, Smit discloses that the measurement device includes a further sensor element to record a further physical state measured value of the fuse (1) (i.e., see Fig. 4, wherein additional sensors disposed in the plurality of fuses (1), see also p. 14, ll. 15+).
Alternatively, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have provided a further sensor element in order to record a further physical state measured value of the fuse, thus diversifying monitoring and control arrangements, since it has been held that mere duplication of the essential working parts of a device (i.e., of the sensors) involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 4, 5, 20, and 21, Smit as modified by Cress and Kries discloses that the measurement device includes a microprocessor processing apparatus (7) to process the measured value, the processing apparatus being arranged in the dedicated housing and being coupled to the sensor element (5) and to the transmission apparatus (8), (Fig. 3).
Regarding claim 6, Smit discloses that the sensor element is designed to record a current measured value of the fuse and includes a transformer or a Hall-effect sensor (p. 9, ll. 13-16).
Regarding claim 7, Smit discloses that the sensor element is designed to record a temperature measured value of the fuse (p. 14, ll. 15+).
	Regarding claim 9, Smit discloses that the measurement device is designed to be self-powered (p. 12, ll. 1-11).

Regarding claim 13, Smit as modified by Cress and Kries discloses that the integral fuse body is formed from a ceramic material (Cress, p. 9, l. 30 - p. 10, l. 2).
Alternatively, it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have selected any known suitable material (e.g., ceramic) for making of the integral fuse body in Smit as modified by Cress, in order to achieve desired electrical and mechanical characteristics of the fuse while not exceeding targeted production cost thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.

It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have selected any known suitable materials for making of the first and second reception spaces in Smit as modified by Cress, including different materials as claimed, in order to achieve desired electrical and mechanical characteristics of the fuse while not exceeding targeted production cost thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Regarding claim 17, Smit discloses (Fig. 4) a system for monitoring a state of an electrical circuit, comprising: at least one of the fuse of claim 1 (i.e. the fuse(s) (1)); and a reception device (3), arranged outside the at least one fuse (1) and designed to receive a measured value transmitted by the transmission apparatus (8).
Regarding claim 23, Smit as modified by Cress and Kries discloses that the protective housing (2) is (inherently) configured to receive a pressure occurring when the fuse is heated or tripped, and the dedicated housing is configured to receive and to fasten the sensor element (5) and to protect the sensor element against external disruptions (inherently), but that the dedicated housing having lower mechanical stability than the protective housing.
It would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have selected any suitable known material for making of the dedicated housing in Smit as modified by Cress, including one that would render the dedicated housing having lower mechanical stability than the protective housing, in order to achieve the most economical design within targeted production cost (i.e., since less expensive known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., of the mechanical stability) involves only routine skill in the art. See In re Aller, 105 USPQ 233.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(1)(1) as being clearly anticipated by WO 2017/078525 to Smit (cited in IDS).
Regarding claims 18 Smit discloses (Fig. 1-3) a method for monitoring an electrical circuit (Fig. 1) including at least one state monitoring system having at least one fuse (R), the 

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.
Regarding the Objection to the Specification, Applicant contends that, allegedly, “Because there are no dependent claims recited in in paragraphs [0093]-[0094] Applicants respectfully request withdrawal of the objection or citation to rule or law supporting the objection”.
The Office directs the Applicant's attention to the fact that the objection to the specification has nothing to do with the alleged absence (or presence) of claims in the specification. The objection is self-explanatory and clearly states: “specification is objected to because of the references to the “dependent claim(s)” (par. [0093]-[0094]), which should be removed as the claims are subject to amendments and / or cancellations during prosecution" (emphasis added). In other words, if depended claims are amended or canceled during prosecution, then the relevant portion(s) of the specification that include references to them may acquire different meaning or would not have any meaning at all. Accordingly, said references to depended claims should be removed from the specification.
Furthermore, Applicant contends that “In as much as paragraphs [0093]-[0094] do not include any claims, the claims cannot be removed”.
per se from the specification, but references to said claims.
Furthermore, regarding the Applicant’s Request for Interview after final rejection Applicant states: “In the present case, there was no consideration of the intended purpose and content of the interview. Rather, the interview denied merely because “a final rejection had been issued”.
This is not the case. The Office has informed the Applicant that according to MPEP 713.09 an interview after final rejection cannot be demanded as a matter of right. Further, contrary to the Applicant’s position the Office has inquired about the “purpose of the interview” and has denied the interview according to guidelines of MPEP 713.09, which clearly states: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied”. 
Furthermore, in order to assist Applicant in advancing prosecution after final rejection, Applicant was advised on 10/08/2020 by the Examiner and by the Examiner's Supervisor Mr. Jayprakash Gandhi to file an After-Final Consideration Pilot 2.0 (AFCP2.0) Request. Hoverer, Applicant did not file the AFCP2.0 Request.
Furthermore, regarding outstanding obviousness art rejection Applicant has essentially reiterated previous arguments, i.e., that allegedly:
“Cress merely teaches housing high and low current fuses in separate to allow for the replacement of only the unit that has interrupted the overcurrent, thus saving the cost of replacing the intact fuse.
Thus, neither of the references together or alone disclose a measurement device (including a sensor and a transmitter) in a housing separate from a fuse. 
Moreover, even considering arguendo that the teachings of Cress were combined with those of Smit, the resulting device would merely be housing an additional fuse in the device of Smit to reduce the cost of replacing two fuses when only one of the fuses is bad. 
Because Smit specifically teaches to house the measurement device 4 in the same housing as the fuse element R and because Cress merely discloses putting separate fuses in separate spaces in the same housing, the combination of references fail to disclose each of the elements recited in 
Thus, a combination of the teachings of the two documents "Smit" and "Cress" might lead to a fuse where a low current fuse component and a high current fuse component, each or at least one of them with an integrated measurement device for measuring the electric current or any other physical state of the fuse or the fuses, but the combination of references would still fail to give any hint to arrange the measurement device in a separate housing for protection reasons when the fuse is triggered. 
Because neither of the references discloses or suggests to place the components of the measurement device in a separate (dedicated) housing from the fuse, it appears that the Examiner is relying on the improper use of hindsight to reject the claims”.

Again, the Office would like to reiterate that it appears that Applicant interprets the obviousness rejection too literally.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” See  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures”). Also, Applicant is reminded that KSR v. Teleflex forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of 
obviousness. See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Inter. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
	Contrary to Applicant’s position, Cress teaches a general concept of positioning various components (i.e., low and high current fuse components (20) and (22)) of a fuse (14) in separate dedicated housings ((70) and (18, 24), respectively), wherein both housings corresponding to an installation space of a standardized fuse (14), (Fig. 2), so the low current fuse component (20) can be simply removed and replaced without the need for replacement of the more costly high 
	Therefore, in view of the aforementioned legal precedents and contrary to the Applicant’s position, one of the ordinary skill in the related arts before the effective filing date of the claimed invention would have been suggested by the general concept taught by Cress to have modified to Smit as explained in the rejection.  
The Office remains of the opinion that it would have been obvious to a person of the ordinary skill in the fuse art before the effective filing date of the claimed invention to have constructed the fuse of Smit according to the teachings of Cress by providing the measurement device, including the transmission apparatus and sensor element, in the dedicated housing separated from the protective housing, so the measurement device would include the dedicated housing in which the sensor element and transmission apparatus are received and held, the dedicated housing being mechanically connected to the protective housing, wherein one of the two electrical connection elements is routed through the dedicated housing of the measurement 
device, wherein the overall installation space required for the protective housing and the dedicated housing corresponding to the installation space of the standardized NH fuse, for the benefits of enabling the measurement device including the sensor element and transmission apparatus to be simply removed and replaced without the need for replacement of the remaining components of the fuse, and also for the benefit of the additional  protection of the measurement device, sensor element and transmission apparatus form the negative effects of the operation of the fuse, (Cress, p. 2, ll. 9-22). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, Applicant presented arguments pertained to the alleged “hindsight”. Applicant went on by stating that, allegedly:
“Because neither of the references discloses or suggests to place the components of the measurement device in a separate (dedicated) housing from the fuse, it appears that the Examiner is relying on the improper use of hindsight to reject the claims”.

In response the Office directs the Applicant’s attention to the fact that, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure (i.e., as in the instant case), such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). 
Furthermore, regarding claim 7, Applicant contends that, allegedly:
“there is no disclosure in the cited section of Smit (i.e., p. 14, ll. 15+) of at least one sensor element (in a dedicated housing of a fuse) that is designed to record a temperature measured value of the fuse”.

In response the Office directs the Applicant’s attention to the aforementioned section of the Smit’s specification, which states that “The RFID tag can comprise a unique identification code. Preferably, that code is transmitted upon interrogation and, for example, processed centrally to identify every individual element within a network. Also, the monitoring system can include one or more RFID-tag readers for reading RFID-tags. Such tags can be provided on one or more components of the electricity distribution network, for example on a number of network components that are located within a housing of a network distribution transformer end station or within a housing of a main switch room” (emphasis added).
Accordingly, since said “number of network components that are located within a housing of a network distribution transformer end station or within a housing of a main switch room” includes fuse(s), one of the ordinary skill would be able to deduce from the aforementioned teachings of Smit that the temperature sensor may be associated with said fuse(s) as well. The Office would like to remind Applicant that “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences (emphasis added) which one skilled in the art would reasonably be expected to draw therefrom (emphasis added)”. See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. (MPEP 2112).  The disclosure of the structure (or material or acts) may be implicit or inherent in the specification. See Atmel Corp. v. 
Information Storage Devices, Inc., at 1380, 53 USPQ2d at 1229 (Fed. Cir. 1999); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997).
	In view of the above the rejection is hereby maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835